Title: From George Washington to Betty Lewis, 15 March 1789
From: Washington, George
To: Lewis, Betty Washington



My dear Sister,
Mount Vernon, March 15. 1789.

Since you were speaking to me concerning your Son Bob, I have thought it probable that I may have occasion for a young person in my family of a good disposition, who writes a good hand, and who can confine himself a certain reasonable number of hours in the 24 to the recording of letters in books, which will be provided for their reception from the separate papers on which they now are, and will be first draughted.
If Bob is of opinion that this employment will suit his inclination, and he will take his chance for the allowance that will be made (which cannot be great as there are hundreds who would be glad to come in)I should be very glad to give him the preference. He will be at no expence (except in the article of clothing) as he will be one of the family and live as we do.
Should he incline to engage I could wish to know it by the first post after this letter gets to you—because I shall have many solicitations on this head at or before I get to New York—at which place direct for me, as I presume a letter cannot reach Mount Vernon before I shall have set out.
If he come, it may be with his Aunt, (and at her expence, as she will want somebody to accompany her) when I send my horses back after I am fixed in New York.
He will want no horses there himself, for which reason those or the one that he takes on, should be such as will sell. I am &ca

G: Washington

